Exhibit 99.1 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $3,154 in 2013 and $2,974 in 2012 Inventories Prepaid expenses and other current assets Deferred income tax assets Total current assets Investment in HzO Property and equipment,net of accumulated depreciation at $4,751 in 2013 and $3,317 in 2012 Goodwill Intangible assets, net of accumulated amortization at $18,511 in 2013 and $13,790 in 2012 Deferred income tax assets Note receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Income taxes payable Accrued liabilities Accrued wages and wage related expenses Deferred revenue Current portion of note payable Sales returns liability Total current liabilities Revolving line of credit Noncurrent portion of note payable Total liabilities Stockholders' equity Common stock, $0.001 par value; 100,000 shares authorized; 31,574 and 31,215 shares issued in 2013 and 2012, respectively 32 31 Additional paid-in capital Accumulated other comprehensive income ) ) Note receivable collateralized by stock ) ) Treasury stock, 797 and 0 common shares in 2013 and 2012 respectively, at cost ) - Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ 1 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Net sales $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Amortization of definite-lived intangibles Total operating expenses Income from operations Other income (expense): Interest expense ) Loss from equity method investment in HzO ) Other income and (expense) Total other expense ) Income before provision for income taxes Income tax provision ) Net income Earnings per share: Basic earnings per share $ Diluted earnings per share $ 2 ZAGG INC AND SUBSIDIARIES RECONCILIATION OF NON-GAAP FINANCIAL INFORMATION TO GAAP (in thousands, except per share amounts) (Unaudited) Unaudited Supplemental Data The following information is not a financial measure under generally accepted accounting principals (GAAP).In addition, it should not be construed as an alternative to any other measures of performance determined in accordance with GAAP, or as an indicator of our operating performance, liquidity or cash flows generated by operating, investing and financing activities as there may be significant factors or trends that it fails to address.We present this financial information because we believe that it is helpful to some investors as one measure of our operations.We caution investors that non-GAAP financial information, by its nature, departs from traditional accounting conventions; accordingly, its use can make it difficult to compare our results with our results from other reporting periods and with the results of other companies. Adjusted EBITDA Reconciliation Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Net income attributable to stockholders in accordance with GAAP $ Adjustments: a. Stock based compensation expense b. Depreciation and amortization c. Impairment of investment in private company - - d. Provision for income taxes e. Other (income) expense Adjusted EBITDA $ Pro forma Net Income Reconciliation Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Net income in accordance with GAAP $ Adjustments: a. Stock based compensation expense b. Amortization of intangibles c. Other (income) expense excluding cash interest expense and loss on equity method investment 57 ) 22 d. Loss on equity method investement e. Impairment of investment in private company - - f. Income tax effects ) * ) ) * ) Pro forma net income $ Pro forma EPS $ Weighted average number of shares outstanding - diluted * For comparative purposes, we applied an annualized statutory tax rate of 38.25% 3
